DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system for integration of clinical and facilities management systems, comprising: a scheduling system storing desired HVAC modes of operation for a room within a facility based on one or more parameters; a facilities management system comprising one or more heat exchangers, one or more dampers, and one or more blowers that provide recirculated air, outside air, heated air, chilled air, and combinations thereof to the facility and to the room; and an integration protocol that facilitates communication between the scheduling system and the facilities management system; wherein the facilities management system receives requests for desired room HVAC conditions from the scheduling system and commands at least one of the one or more dampers and/or one or more blowers to direct air through at least one of the one or more heat exchangers to provide desired heating, cooling, and air exchange conditions, as recited in independent claim 1, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Rhodes, et al. (US 6,073,110 A) which discloses a system that uses activities scheduled on a calendar to control building resources such as the HVAC system for different zones of the building where the activity is schedule to take place (column 3, lines 3-45).  Rhodes however fails to teach or suggest a system for integration of clinical and facilities management systems, comprising: a scheduling system storing desired HVAC modes of operation for a room within a facility based on one or more parameters; a facilities management system comprising one or more heat exchangers, one or more dampers, and one or more blowers that provide recirculated air, outside air, heated air, chilled air, and combinations thereof to the not have been motivated to include these missing elements in an embodiment in the Rhodes disclosure because it is not an obvious variation of Rhodes for the facilities management system to receive requests for desired clinical room HVAC conditions from the scheduling system and command at least one of the dampers and/or one blower to direct air through at least one of the heat exchangers to provide desired heating, cooling, and air exchange conditions.  Therefore, these features are not obvious because none of the prior art teaches or a system for integration of clinical and facilities management systems, comprising: a scheduling system storing desired HVAC modes of operation for a room within a facility based on one or more parameters; a facilities management system comprising one or more heat exchangers, one or more dampers, and one or more blowers that provide recirculated air, outside air, heated air, chilled air, and combinations thereof to the facility and to the room; and an integration protocol that facilitates communication between the scheduling system and the facilities management system; wherein the facilities management system receives requests for desired room HVAC conditions from the scheduling system and commands at least one of the one or more dampers and/or one or more blowers to direct air through at least one of the one or more heat exchangers to provide desired heating, cooling, and air exchange conditions, as recited in independent claim 1, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9AM-5:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA22314.